DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “a computer system” in line 3 should be “the computer system”.  Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-9, 21-24, 27 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites quantifying by the computer system the distribution of deviations by differential entropy.
 	The limitation of calculating a composite risk score based on a combination of the IEM system information and the mobile device-detected contextual information; providing a recommendation for a medical intervention based on the composite risk score; determining a circadian pattern from the contextual information; calculating variability of the circadian pattern; quantifying the variability of the circadian pattern; determining a plurality of deviations between the dominant pattern and the circadian pattern; calculating a distribution of the plurality of 
 	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of receiving IEM data from a receiver worn by a subject and receiving mobile-device derived contextual information. These steps are mere data gathering steps and amount of insignificant extra-solution activity. Additionally, the claim recites a computer system to perform both the calculating, determining and quantifying steps. The computer system in these steps is recited at a high-level of generality (i.e., as a generic processor 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the calculating, determining and quantifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the dependent claims do not include additional elements that amount to significantly more.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 21-24, 27 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how a circadian pattern is determined from wireless connectivity data or a measure of how frequent the subject ignores communications. It is unclear what trend fit error is determined for, whether it is the posture or the variability of the 
Claims 1 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear if the determining, calculating and quantifying in the second half of the claim after determining the composite risk are part of the composite risk score determination. It is not clear how these steps fit into rest of the method.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation at least one of cardiovascular data, respiratory data, temperature data, activity data, and posture data, and the claim also recites determining a circadian pattern where the circadian pattern is posture across a 24-hour period, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. .

Response to Arguments
Applicant’s arguments, see pgs. 11-15, filed 8/4/21, with respect to 101 rejection have been fully considered but are not persuasive 
Regarding Applicant’s arguments that the steps recited in the claims could not be practically performed in the human mind, Examiner respectfully disagrees. Only the actual determination of the posture angle would not be practically performed in the mind but this information is pre-solutional and collected by the sensors on the IEM device. The determination of sleep or a circadian pattern from the posture information could be practically performs as the use could determine when and for how long the patient was supine or laying down with little to no posture change. The calculation of variability of data points across a 24 hour period could be performed by of ordinary skill in the art as variance is a standard statistical equation. Determining and reducing trend fit error while not efficient could be performed practically in the human mind and determining deviation and the distribution could also be performed practically in the mind as deviation and distributions are standard statistical measures.
Additionally, the receiving of the IEM system information does not link the abstract idea to a particular machine or make the machine integral to the abstract idea. The system information and posture information is generic sensor data collected by generically recited sensor and systems. The abstract idea could be performed the same with a stream of data or data from different sensors or a patch and not an IEM so the IEM and the sensors do not provide significantly more. 

Conclusion
Regarding claims 1-4, 7-9, 21-24, 27 and 37-40, no art rejections have been applied. The closest prior to Shusterman and Magent does not teach determining distributions using differential entropy or using the recited contextual information to determine a circadian pattern.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792